In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-303 CR

____________________


RAY BURTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 79720




OPINION
	A jury found Ray Burton to be guilty of burglary of a habitation.  After Burton
pleaded "true" to a repeat offender allegation, the trial court assessed punishment at
confinement in the Texas Department of Criminal Justice, Institutional Division, for twenty
years.

	After appeal was perfected, appellate counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes no arguable error
which would support an appeal is presented, a conclusion with which we concur.
	On May 17, 2001, Burton was given an extension of time in which to file a pro se
brief if he so desired.  As of this date, we have received no response from the appellant.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment and sentence of
the trial court. 
	AFFIRMED.
								PER CURIAM

Submitted on September 5, 2001
Opinion Delivered September 12, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.